Civil action to recover damages for an alleged negligent injury, in that plaintiff, while working for the defendant at its store or place of business in Raleigh, fell through an elevator shaft and seriously and permanently injured himself, the elevator having been moved without closing the entrance door.
The usual issues of negligence, contributory negligence and damages were submitted to the jury and answered in favor of the plaintiff. From the judgment rendered there on the defendant appeals, assigning errors.
Without stating the facts, some of which are in dispute. We are convinced, from a careful perusal of the record, viewing the evidence in its most favorable light for the plaintiff, the accepted position on a motion to nonsuit, that the case was properly submitted to the *Page 865 
jury. No benefit would be derived from detailing the evidence, as the only question before us is whether it is sufficient to carry the case to the jury, and we think it is.
No error having been made to appear, the verdict and judgment will be upheld.
No error.